Title: From Thomas Jefferson to James Dinsmore, 25 November 1807
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Sir
                            
                            Washington Nov. 25. 07
                        
                        Davy brings a box containing all the articles you wrote for, furnished by Doctr. Ott.   The lead (1036. 1b) left
                            Philadelphia the 7th. instant.   I will thank you to tell mr Bacon that I forgot, in my letter to him, to tell him that I
                            sent off from this place, 3. or 4. weeks ago, 8 trunks of books and some other packages for Monticello, & that when they
                            arrive they must be put away in the Greenhouse, if that is ready to recieve them. I shall always be obliged to you in your
                            letters to inform me what work is done, what is in hand, &c. I tender you my best wishes.
                        
                            Th: Jefferson
                            
                        
                    